Citation Nr: 1614605	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for traumatic brain injury (TBI) residuals.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In December 2014, the Board issued a decision which denied both of the Veteran's claims.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a September 2015 Joint Motion to Vacate and Remand (Joint Motion), the Court issued a September 2015 Order granting the motion and remanding this matter for additional consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, including PTSD, and for TBI residuals.  While further delay is regrettable, additional development is needed in this case. 

The September 2015 Joint Motion noted that the records from the Veteran's service in the Naval Reserves have not been associated with his claims file.  The Veteran's DD Form 214 noted that he was transferred to the Naval Reserves in January 2006.  In a March 2016 brief, the Veteran's representative indicated that the Veteran served in the Naval Reserves until 2009.  Under these circumstances, the AOJ   must attempt to obtain a complete copy of all available records from the Veteran's service in the Naval Reserves.  

The JMR also noted that additional stressor development was warranted.  In support of his claim for service connection for PTSD, the Veteran contends that he witnessed a recruit in boot camp commit suicide by hanging.  In a March 2016 brief, the Veteran's representative indicated that this occurred sometime between June 2001 and August 2001 at the Navy Recruit Training Center in Great Lakes, Illinois.  Given this additional information, the AOJ must attempt to verify this stressor.  

The Veteran further contends that he witnessed a Marine attempt suicide by jumping overboard from the U.S.S. Wasp (LHD-1) in June or July 2002; and that he witnessed the accidental burning of the face of his friend, Jon Happy, by jet exhaust sometime between April 2005 and June 2005 while onboard the U.S.S. Wasp (LHD-1).  Under these circumstances, the AOJ must attempt to verify each of these stressors, including obtaining the deck logs from the U.S.S. Wasp (LHD-1) during these times.

Accordingly, the case is remanded for the following action:

1.  Request all service personnel and service treatment records relating to the Veteran's service in the Naval Reserves from January 2006 through 2009.  If the requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Take all appropriate actions to verify through official sources the Veteran's claimed stressors of: (1) his having witnessed a recruit in boot camp commit suicide by hanging sometime between June 2001 and August 2001 at the Navy Recruit Training Command in Great Lakes, Illinois; (2) his have witnessed a Marine attempt suicide by jumping overboard from the U.S.S. Wasp (LHD-1) sometime between June 2002 and July 2002; and (3) his having witnessed the accidental burning of the face of his friend, Jon Happy, by jet exhaust while onboard the U.S.S. Wasp (LHD-1) sometime between April 2005 and June 2005.  

The AOJ's efforts to verify these stressors must   include a request for information from the Navy   Recruit Training Command in Great Lakes, Illinois, concerning stressor (1).  The AOJ must also obtain the deck logs from the U.S.S. Wasp (LHD-1) from June 2002 to July 2002 and from April 2005 to June 2005 to verify stressors (2) and (3).  All requests and responses should be included in the claims file. 

3.  If, and only if, a claimed stressor is sufficiently corroborated, the Veteran should be afforded a VA PTSD examination to determine whether he suffers from an acquired psychiatric disorder, including PTSD, as a result of the verified stressor. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues remaining on appeal    must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




